Title: To John Adams from Benjamin Hichborn, 24 October 1786
From: Hichborn, Benjamin
To: Adams, John


     
      Sir
      Boston 24th Octr: 1786
     
     I have long intended to write you, but the fear of giving you more trouble than Information, has hitherto prevented me— the present critical Situation of public Affairs, & the probable issue of them, so different from what is conceived by most of our Polititians, have at length overcome every other Consideration & I have now taken my Pen to communicate a Sentiment which I must entreat of you, by every tie of honor & friendship, (let the Event, be what it may) that you, never will mention it as having come from me— after this grave Introduction I may venture to tell you that there is a first determination in the Minds of Men of the greatest Influence, to change the form of Government thro’ the Continent, & shoud the present convulsions in this State continue the Change will most assuredly take Place in a very short time— you may wonder at my Confidence, but depend upon the prediction,—what form of Government will succeed the present I will not pretend absolutely to determine, but that a great change will happen soon, unless, contrary to all appearances & the uniform bias of the human Mind, the most violent civil Commotions which ever made thier appearance, shoud suddenly subside without either hope or fear to produce the change— perhaps I am writing not a word of news to you, & I think it not improbable, at least I can say I hope so because I never wish to see the political wheel in motion unless you have some share in the direction of it, & I most ardently wish shoud any great Event take place I hope before it is compleated, that you will be on the Spot— you have friends & Confidants I Know, & perhaps some of them, have wrote you on the same subject; but I know some of your confidential Friends, have no Idea of the Subject—; shoud you incline to receive any furthe communications on this head, if you will honor me with a line by the Packet, I will without Reserve let you know every thing that I may possess, respecting it— you may observe Sir, that I use very little ceremony, & I think I Know your Character too well to suppose it necessary— I have always wished for an opportunity of demonstrating the esteem & Confidence I feel & if possible to afford you a Satisfaction proportionate to the accidental injury I occasioned your feelings in suffering your letters to fall into the Enemies hands— I had determine to write you about two years since to inform you of

what I dare say no one else woud, which was that in case you returned to America, you without the least doubt have been chosen Governor— I suppose we[re y]ou here at any time before our next Elect[ion] you woud have almost an unanimous vote— Bowdoin I beleive will not be chosen & unless you shoud be here I suppose Hancock will— I write in a hurry that is scarcely decent, but as I do not write to recommend myself I hope it will be the more readily excused The Vessel which carries this will sail in a few minutes— I beg leave to recommend my much esteemed Friend & Brother Mr Gardner (who is again in London with Mrs: Gardne) to your notice & shall acknowledge any civilities you may shew them as doubly done to myself— please to present my respects for Mrs: Adams & beleive me your undissembled / Friend
     
      B Hichborn
     
     
      NB I shoud not dare to write this but under cover to Mr. Gardner you may answer it if you please thro […] channel as letters to & from Persons in your Station are frequently […]—
     
    